Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 14 January 2022.
Claim Status
Claims 1-4, 10, 11, 22-25, 28, 31-32, 34, 36-38, 54, 71, 77-79, 87, 88, 93 and 98-99, 100-104 are pending.  However, claims 38, 54, 71, 77-79, 87, 88, 93 and 98-99  are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 5-9, 12-21, 26-27, 29-30, 33, 35, 39-53, 55-70, 72-76, 80-86, 89-92, 94-97 are cancelled.  Claims 102-104 are newly added.  Claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 and 100-104 are under current examination.
Priority
This application claims benefit as a 371 of PCT/US17/41912 (filed 07/13/2017) which claims benefit of 62/361,891 (filed 07/13/2016).  The instant application has been granted the benefit date, 13 July 2016, from the application 62/361,891. 

RESPONSE TO ARGUMENTS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 USC § 103 - Platscher & Kim
Claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 and 100-101 remain rejected under 35 U.S.C. 103 as being unpatentable over Platscher et al. (US2015/0030669) in view of Kim et al. (US2015/0072009) for the reasons of record and the comments below.
The applicant has amended claim 1 as follows:

    PNG
    media_image1.png
    214
    715
    media_image1.png
    Greyscale

The examiner has searched the specification for definitions of the terms, “loaded” and “adsorbed.”  The specification does not provide a limiting definition for either term.  In some passages of the specification these terms seem to be interchangeable.  For example, page 62, line 12 of the as-filed specification states, “the functional molecules are loaded/adsorbed onto the MSR base layer.”  The specification states, “In another embodiment, the functional molecules may be loaded onto mesoporous silica and/or the lipid bilayer using art known, covalent or non-covalent loading techniques” (at page 67, lines 12-13). The instant specification at page 67, lines 31-33 also teaches, “functional molecule can be adsorbed on an inner surface of the pore by electrostatic bonding. A functional molecule may also be held in a pore by a noncovalent bonding, such as van der Waals forces, hydrogen bonding, or ionic bonding.”  Both terms, adsorbed and 
The applicant's arguments have been fully considered but are unpersuasive.
The applicant alleges there is a secondary consideration of unexpected effects that warrant withdrawal of the pending rejection.
The applicant begins his discussion by referring to his own as-filed specification at page 3, lines 8-29 to justify the state of the art, as follows: 
presently claimed invention provides scaffolds for manipulating (e.g., expanding and/or activating) T-cells in such a way as to eliminate the known disadvantages associated with conventional methods, for example, which rely on the use of microbeads containing anti-CD3 and anti-CD28 monoclonal antibodies in the manufacture of cells suitable for adoptive cell therapies. In particular, it is well known in the art that the use of such microbeads during manufacture can render T-cells unsuitable for adoptive therapies, for example, by inducing the loss of desirable properties and for requiring additional separation and purification steps that can reduce the number of T-cells 

However, the examiner notes that the specification at page 3, lines 8-29, refers to the problems associated cells attached to paramagnetic beads.  The current claims do not recite paramagnetic beads and the cited art does not address technology that separates cells from paramagnetic beads.  Therefore, the examiner interprets this as a spurious argument which does not compare the claimed invention to the cited prior art. 
	The applicant proceeds to suggest at Remarks, page 10 (filed 14 January 2022) that “the improvement in growth and metabolic activity conferred by the scaffolds of the invention was unexpectedly superior to existing platforms, such as magnetic beads.”  Neither Platscher nor Kim teach magnetic beads or paramagnetic beads.  This 
	The applicant makes numerous allegations that the combination of Platscher and Kim , each alone or in combination, fail to teach or suggest various recited limitations.  However, the applicant uses piecemeal analysis.  For example, on page 12 of the Remarks, the applicant argues that Platscher does not teach high surface area mesoporous silica micro-rods.  The pending rejection makes clear that Kim provides for the limitation of mesoporous silica microrods.  Accordingly, the examiner finds the applicant’s arguments unpersuasive.
	The applicant further argues that the cited art does not teach continuous, fluid-supported lipid bilayer (SLB).  The applicant provides a general definition of “continuous” and points to an example of continuous bilayers (at Spec. page 32, lines 7-8).  The examiner notes that Spec. page 32, lines 7-8 is not a limiting definition.  The applicant cites various portions of Platscher at Remarks, page 14.  Based upon that the cited portions of Platscher and the applicant’s example of a continuous bilayer, the applicant alleges that Platscher does not suggest the required limitation of a SLB.  However, the applicant’s argument does not address the examiner’s rejection which particularly cites paragraph 0011 of Platscher, that states “another aspect the invention is directed to a nanoparticulate carrier system in form of a lipid-coated particle
having an internal void or a solid core, wherein the particle is coated with at least one lipid-ligand conjugate of formula I, optionally in admixture with further co-lipids.”  The examiner interprets this passage citing “a lipid-coated particle” as suggesting the broad term continuous, fluid liquid layer. This in conjunction with other portions of Platscher, 
The applicant alleges the examiner has not provided a rationale for combining  Platscher and Kim (Remarks, page 15).  Contrary to the applicant’s assertion, the examiner used Judicially sanctioned KSR rationale “A” to combine prior art elements according to known methods to yield predictable results.  The applicant then cites various portions of the cited references (at page 15 of Remarks) which were not quoted by the examiner to employ the logic of bodily incorporation to traverse the case of prima facie obviousness.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the applicant seems to be employing piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant fills pages 16-20 of his remarks with spurious arguments about the shape of the scaffolds.  The pending rejection provides for the limitations of the claims regarding the shape of the scaffolds. Other than the limitation, “micro-rods,” no other 
The applicant alleges that the intended use of the scaffolds in the cited art is important in evaluating whether one skilled in the art would modify the teachings to arrive at the claimed invention.  Regarding Applicants argument that the prior art does not address the same problems as Applicants novel invention, the examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
The applicant argues that a secondary consideration of unexpected properties can be based on Exhibit C by showing a comparison of examples with and without a lipid component.  Like earlier arguments, this is not an apples-to-apples comparison; the applicant is not comparing the claimed invention to the cited art.  The current rejection 
	Finally, in section III, the application alleges evidence of unexpected results.  However, the applicant compares his invention with uncited prior art.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
 Therefore, the examiner hereby maintains the rejection of claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 and 100-101 under 35 U.S.C. 103 as being unpatentable over Platscher et al. (US2015/0030669) in view of Kim et al. (US2015/0072009).
The examiner reiterates the pending rejection:
Claims 1-4, 10, 11, 22-25, 28, 31, 32, 34, 36-37 and 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Platscher et al. (US2015/0030669) in view of Kim et al. (US2015/0072009).
Claim 1 is directed to an antigen presenting cell-mimetic scaffold (APC-MS), comprising a base layer comprising high surface area mesoporous silica micro-rods (MSR); a continuous, fluid-supported lipid bilayer (SLB) layered on the MSR base layer; and one or more functional molecules adsorbed onto the scaffold, wherein the one or more functional molecules is selected form the group consisting of a T-cell activating molecule, a T-cell co-stimulatory molecule adsorbed onto the scaffold; and a T-cell homeostatic agent adsorbed onto the scaffold.
Regarding Claim 1, Platscher discloses an antigen presenting cell-mimetic scaffold (APC-MS) (carrier systems ... for use·in targeted delivery and/or antigen display systems, Para. (0009]; The term "antigen-presenting system" or "antigen display 
recognized or bound by an immune effector molecule, e.g. a T-cell antigen receptor on the surface of a T cell, Para. (0036]), comprising a base layer comprising silica micro-rods (a nanoparticulate carrier system in form of a lipid-coated particle having an internal ... solid core, Para. (0011]; a carrier system ... is based on a microparticulate or nanoparticulate material in various shapes and forms, such as ... rods, Para. [0022]; the core material may be selected from metals ... Suitable examples of metals include ... Si, Para. [0118]); a continuous, fluid-supported lipid bilayer (SLB) layered on the MSR base layer (a nanoparticulate carrier system in form of a lipid-coated particle having an internal ... solid core, Para. [0011]; lipid-ligand conjugate may be associated to a nanoparticle in form of a coating, Para. [0121]; bilayer ... the vesicle is a liposome, Para. (0010]; In any given vesicle of the invention, the lipids may be in the form of a ... bilayer ...vesicles include such entities commonly referred to as liposomes (i.e. a vesicle including one or more concentrically ordered lipid bilayer(s) with an internal void), Para. (0093]; The internal void of the vesicles are generally filled with a liquid, including, for example, an aqueous liquid ... and ... a solid material, Para. (0094], where liposomes are the fluid-supported lipid bilayers of the instant application, see Pg. 22, Ln. 12); a plurality of T-cell activating molecules and T-cell co-stimulatory molecules adsorbed onto the scaffold (a nanoparticle comprising one or more lipid-ligand conjugates. The one or more lipid conjugates may be ... adsorbed or bound to the surface, or otherwise
associated with the nanoparticle, Para. (0120]; the ... bioactive agent ... within the solid matrix core of the nanoparticle, Para. (0124]; the nanoparticle displays ... a combination 
Platscher fails to explicitly disclose wherein the silica micro-rods are high surface area mesoporous silica micro-rods (MSR).
Kim teaches high surface area mesoporous silica micro-rods (MSR) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. (0004]; Injectable MPS-based micro-rods randomly self-assemble to form 3D scaffold in vivo. This system is designed such that it releases a cytokine to recruit and transiently house immune cells, present them with an antigen, and activate them with a danger signal, Para. (0039]; High surface area to volume ratio allows for the control of the loading of various cytokines, danger signal and antigen, Para. (0044]).

Regarding Claim 2, modified Platscher  discloses the scaffold of claim 1, wherein the T-cells are selected from the group consisting of natural killer (NK) cells, CD3+ T-cells, CD4+ T-cells, CD8+ T-cells, and regulatory T-cells (Tregs), or a combination thereof (activation of ...immune effector cells including ... NK cells, Para. (0033]).
Regarding Claim 3, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is adsorbed onto the SLB layer (at least one further bioactive agent is ... adsorbed onto the surface of the vesicle ... the vesicle is a liposome, Para. (0010]; liposomes (i.e. a vesicle including one or more concentrically ordered lipid bilayer(s) .... ), Para. (0093]; cytokines including interleukins (e.g. interleukins 1 to 15), Para. (0027], where IL-1 and IL-15 are the homeostatic agents of the instant application, see Pg. 5, Ln. 15 of the instant application).
Regarding Claim 4, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is adsorbed onto the MSR base layer (the nanoparticles may further comprise an additional bioactive agent ... within the solid matrix core of the nanoparticle, Para. [0124]; adsorbed or bound to the surface, or otherwise associated with the nanoparticle, Para. [0120]; The term "bioactive agent" or simply "agent" ... refers to any synthetic or naturally occurring compound ... having a biological activity, Para. [0024]; cytokines including interleukins (e.g. interleukins 1 to 15), Para. [0027], where IL-1 and IL-15 are the homeostatic agents of the instant application, see Pg. 5, Ln. 15 of the instant application).

Regarding Claim 7, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell homeostatic agent is selected from the group consisting of IL-1, IL-2, IL-4, IL-5, IL-7, IL-10, IL-12, IL-15, IL-17, IL-21, and transforming growth factor beta (TGF-), or an agonist thereof, a mimetic thereof, a variant thereof, a functional fragment thereof, or a combination thereof (cytokines including interleukins (e.g. interleukins 1 to 15 ), Para. [0027]).
Regarding Claim 10, modified Platscher  discloses the scaffold of claim 1, wherein the T-cell activating molecules and the T-cell costimulatory molecules are each, independently, adsorbed onto the fluid-supported lipid bilayer (SLB) (bioactive agent is ... embedded in the ... bilayer (membrane) or ... adsorbed onto the surface of the vesicle, Para. [0010]; two or three bioactive ligands are attached to the coupling sites of ... ether-lipid, Para. (0080]; independent formulation of each nanoparticle type, Para. [0123]).
	Regarding Claim 11, modified Platscher  discloses the scaffold of claim 10, wherein the T-cell activating molecules and the T-cell costimulatory molecules are adsorbed via affinity pairing or chemical coupling (Methods for conjugating a bioactive ligand (X1 and ... X2 and ... X3) to an ether-lipid ... include covalent binding of one or more bioactive ligands X1, X2, X3 to one or more of the reactive positions at the head group (i.e. N- and/or Y-group) of one or more individual ether-lipid, Para. [0080]; nanoparticles may optionally include one or more functional groups, such as, for 
Modified Platscher  discloses the scaffold of claim 1, wherein the T-cell activating molecules and T-cell co-stimulatory molecules are each, independently, adsorbed onto the silica micro-rods (MSR) (a combination of antigenic agents (multivalent) enclosed or embedded within the solid core of the nanoparticle, Para. [0133]; bioactive agent is ... adsorbed onto or attached to the ... nanoparticulate carrier, Para. [0145]; a carrier system ... is based on a microparticulate or nanoparticulate material in various shapes and forms, such as ... rods, Para. [0022]; independent formulation of each nanoparticle type, Para. [0123]).
Platscher fails to explicitly disclose wherein the silica micro-rods are the mesoporous silica micro-rods.
Kim teaches mesoporous silica micro-rods (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. (0004]; Injectable MPS-based micro-rods, Para. (0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of generating a high loading capacity medicament.
Regarding Claim 23, modified Platscher  discloses the scaffold of claim 1, but Platscher fails to explicitly disclose wherein the scaffold further comprises a recruitment compound selected from the group consisting of granulocyte macrophage-colony stimulating factor (GM-CSF), chemokine (C-C motif) ligand 21 (CCL-21), chemokine (C-
Kim teaches wherein the scaffold further comprises a recruitment compound selected from the group consisting of granulocyte macrophage-colony stimulating factor (GM-CSF) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound, Para. [0004]; Exemplary immune cell recruitment compounds include granulocyte macrophage-colony stimulating factor (GM-CSF), Para. [0005]; The immune cells are recruited to the device and are present in the device temporarily while they encounter antigen and are activated, Para. [0008]).
Regarding Claim 24, modified Platscher  discloses the scaffold of claim 23, but Platscher fails to explicitly disclose wherein the recruitment compound comprises granulocyte macrophage colony stimulating factor (GM-CSF).
Kim teaches wherein the recruitment compound comprises granulocyte macrophage colony stimulating factor (GM-CSF) (the invention features a composition comprising mesoporous silica (MPS) rods comprising an immune cell recruitment compound, Para. [0004]; Exemplary immune cell recruitment compounds include granulocyte macrophage-colony stimulating factor (GM-CSF), Para. [0005]; The immune cells are recruited to the device and are present in the device temporarily while they encounter antigen and are activated, Para. [0008]).
Regarding Claim 25, modified Platscher discloses the scaffold of claim 1, wherein the scaffold further comprises an antigen (antigenic agent embedded in the solid core of the nanoparticles, Para. [0139]).

Regarding Claim 31, modified Platscher  discloses the scaffold of claim 1, but Platscher  fails to explicitly disclose wherein the dry weight ratio of the mesoporous silica micro-rods (MSR) to the T-cell activating/co-stimulatory molecules is between 1: 1 to 50: 1.
Kim teaches wherein the dry weight ratio of the mesoporous silica micro-rods (MSR) to the T-cell activating/co-stimulatory molecules is about 50: 1 (5 mg/mouse of MPS rods loaded with or without 1 μg/mouse GM-CSF, 100 μg CpG-ODN ... were injected subcutaneously, Para. [0021]; Granulocyte-macrophage colony-stimulating factor (GM-CSF) ... is a cytokine that functions as a white blood cell growth factor, Para. (0053]; exemplary CpG-ODNs ... are stimulatory, Para. [0064]). -
Regarding Claim 32, modified Platscher  discloses scaffolds of claim 1, but Platscher fails to explicitly disclose a device comprising a plurality of scaffolds of claim 1, wherein the scaffolds are stacked to selectively permit infiltration of T-cells into the mesoporous silica micro-rods (MSR).
Kim teaches a device comprising a plurality of scaffolds (the MPS device, Para. [0008]; mesoporous silica (MPS) rods comprising an immune cell recruitment compound and an immune cell activation compound, Para. [0004]; MPS rods, Para. [0016]), wherein the scaffolds are stacked to selectively permit infiltration of T-cells into the mesoporous silica micro-rods (FIG. 1 is an SEM image of the MPS rods. The random stacking and self assembly of these rods generate a 3D space that allows for cell infiltration, Para. (0016]; the rods ... have self-assembled to create a 3D 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of activating immune cells. 
Regarding Claim 33, modified Platscher  discloses the device of claim 32, but Platscher  fails to explicitly disclose wherein the T-cell activating and/or co-stimulatory molecules are present on the scaffolds at a concentration sufficient to permit in situ manipulation of T-cells.
Kim teaches wherein the T-cell activating and/or co-stimulatory molecules are present on the scaffolds at a concentration sufficient to permit in situ manipulation of T-cells (the MPS scaffold loaded with GM-CSF ... was able to induce the expansion of CD8+ cytotoxic T lymphocytes (CTLs) ... Splenocytes were stained for CD8 (killer T cell marker), Para. (0024]; 1 micro g of GM-CSF was loaded into the MPS rods ... 100 micro g of the ... MPS rods were incubated with 106/ml BMDCs for 18 hours. The cells were then analyzed ... An increased expression of MHCII ... indicates that the MPS rods are inflammatory, and this property was modulated by surface-modifying the MPS rods, Para. [0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher with the teaching of Kim for the purpose of expanding and analyzing T cells.

Regarding Claim 36, modified Platscher  discloses a composition comprising the scaffold of claim 1, but fails to explicitly disclose wherein T-cells clustered therein.
Kim teaches a composition comprising a scaffold and T-cells clustered therein (the composition is one in which cells traffic/circulate in and out of, their status of immune activation being altered/modulated as a result of the trafficking through the device, Para. [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Platscher  with the teaching of Kim for the purpose of delivering immune cells to patients.
Regarding Claim 37, modified Platscher  discloses the composition of claim 36, wherein the T-cells are selected from the group consisting of natural killer (NK) cells, a CD3+ T-cells, CD4+ T-cells, CDS+ T-cells, and regulatory T-cells (Tregs), or a combination thereof (activation of ... immune effector cells including ... NK cells, Para. [0033]).
Claim 100 is directed to the scaffold of claim 2, wherein the regulatory T-cells (Tregs) are selected from the group consisting of FOXP3+ Treg cells and FOXP3- Treg cells.  Claim 101 is directed to the composition of claim 37, wherein the regulatory T-cells (Tregs) are selected from the group consisting of FOXP3+ Treg cells and FOXP3- Treg cells.  The examiner notes that claims 100-101 are dependent from claim 1, 2, 37.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Platscher & Kim to produce an antigen presenting cell-mimetic scaffold (APC-MS).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (fluid-supported lipid bilayer (SLB); functional molecules adsorbed onto the scaffold; functional molecules is selected form the group consisting of a T-cell activating molecule, a T-cell co-stimulatory molecule adsorbed onto the scaffold; T-cell homeostatic agent adsorbed onto the scaffold; high surface area mesoporous silica 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Platscher et al. in view of Kim et al. because the high surface area mesoporous silica micro-rods (MSR) of Kim had been shown to be capable of adding immune components thereto.  All the chemical interactions to add the components of Platscher to the mesoporous silica micro-rods (MSR) of Kim were practiced prior to the filing of the instant application.
Therefore the composition as taught by Platscher et al. in view of Kim et al. would have been prima facie obvious over the composition of the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103 - Platscher & Kim
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 102-104 are rejected under 35 U.S.C. 103 as being unpatentable over Platscher et al. (US2015/0030669) in view of Kim et al. (US2015/0072009).
As described above, claim 1 is suggested by Platscher in view of Kim.
Claim 102 is directed to the scaffold of claim 1, wherein the SLB comprises about 0.01 mol % to about 1.0 mol % adhesive lipid.  Because the scope of the phrase, “adhesive lipid” is not clear, the examiner broadly interprets adhesive lipid to be any lipid.  Platscher et al. teach lipid in the range within the claimed range at paragraph 0148:

    PNG
    media_image2.png
    173
    533
    media_image2.png
    Greyscale


Kim teaches wherein the dry weight ratio of the mesoporous silica micro-rods (MSR) to the T-cell activating/co-stimulatory molecules is about 50: 1 (5 mg/mouse of MPS rods loaded with or without 1 μg/mouse GM-CSF, 100 μg CpG-ODN ... were injected subcutaneously, Para. [0021]; Granulocyte-macrophage colony-stimulating factor (GM-CSF) ... is a cytokine that functions as a white blood cell growth factor, Para. (0053]; exemplary CpG-ODNs ... are stimulatory, Para. [0064]). .  Therefore, the ratio of 5mg MPS rods to 100μg CpG-ODN is 50:1 and falls within the claimed range of claim 103.  MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Claim 104 is directed to the scaffold of claim 1, wherein the scaffold comprises a T-cell activating molecule and a T-cell co-stimulatory molecule, and wherein the ratio of T-cell activating molecule to T-cell co-stimulatory molecule ranges from 50:1 to 1:50.
As described above, Kim et al. teach GM-CSF and CpG-ODN can be loaded onto MPS scaffold (parag. 0020).  Kim also teaches that the amount of GM-CSF loaded onto MSP at an amount of 500ng, 1000ng, and 3000ng (parag. 0030).  Kim et al. teach that their scaffold can comprising of 5μg, 10μg, 25μg, 50μg, 100μg, 250μg, 500μg of CpG-ODN (parag. 0006).  It would have been obvious to use alternative amounts of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Platscher & Kim to produce an antigen presenting cell-mimetic scaffold (APC-MS).
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (fluid-supported lipid bilayer (SLB); functional molecules adsorbed onto the scaffold; functional molecules is selected form the group consisting of a T-cell activating molecule, a T-cell co-stimulatory molecule adsorbed onto the scaffold; T-cell homeostatic agent adsorbed onto the scaffold; high surface area mesoporous silica micro-rods (MSR); lipid mole %; dry weight ratio of MSR:stimulatory molecule; ratio of T-cell activating molecule to T-cell co-stimulatory molecule) are taught by Platscher or Kim and further they are taught in various combinations and are shown to be used as antigen presenting cell-mimetic scaffold.  It would be therefore predictably obvious to use a combination of these elements in an antigen presenting cell-mimetic scaffold. 

Therefore, the composition as taught by Platscher et al. in view of Kim et al. would have been prima facie obvious over the composition of the instant application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633